The decree of the District Court awarding Mrs. Radermacher the personal property was entered September 3, 1937. The appeal therefrom was taken November 12, 1937. A cow was sold September 15, 1937, for $56.35; one heifer was sold October 6, 1937, for $40.25, and another October 26, 1937, for $51.40 — between the time the decree was entered and the appeal was taken; therefore, not all of the property was sold while the appeal was pending.
The decree of the District Court, until reversed, stood as an authoritative judicial pronouncement, and, until the appeal was taken, was of full force and effect. (34 C. J. 508.) This was recognized by this court in connection with the enforcement of the modification of the original decree ordered in the first appeal. (Radermacher v. Sutphen, 60 Idaho 529,92 P.2d 1070.)
"In view of the fact that the original decree of the trial court awarded the property to the wife, which decree was inforce for a time, it was also necessary for the court to determine what, if any, money or property remained in the hands of applicant's wife by reason of the sale and disposition of certain personal property and the collection of rents during the time that the original decree was in force and effect, and further to determine what property, if any, still remained unsold, and what money, if any, was in the hands of applicant's wife. As a result of such hearing the court made and entered its amended decree. It must be conceded that the court had jurisdiction to hear and determine the matters in controversy." [Emphasis mine.]
Such efficacy was further recognized in In re Estate of Randall, (Ida.) 132 P.2d 763.
"From January 17, 1935, to the appointment of Almeron E. Randall, October 14, 1939, the appellants were the duly and regularly appointed and acting executrices of the estate and as such had legal charge and custody of the estate *Page 386 
for all the heirs and were duly and regularly administering it. Secs. 14-102 and 15-802, I. C. A."
Therefore, I dissent from sustaining recovery for the three animals sold before the appeal was taken; otherwise, I concur in the conclusion reached in the majority opinion.